Exhibit 10.1
FORM OF AMENDMENT TO
2005 NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE BRADY CORPORATION 2004 OMNIBUS INCENTIVE STOCK PLAN
(as amended on February 17, 2010)
The following sets forth an amendment to the August 1, 2005 performance stock
option grants under the Brady Corporation 2004 Omnibus Incentive Stock Plan (the
“2005 Grants”).
Section 7 of the 2005 Grants is amended to read as follows:
“This Option shall expire five years after the date on which this Option was
granted; provided, however that if Employee continues in employment through
August 1, 2010, the Option shall thereafter expire upon the earliest of: (a) one
year after the date on which the Employee terminates employment as a result of
death, disability or retirement (all as described in Section 3), (b) the date on
which the Employee terminates employment for any other reason or (c) ten years
after the date on which this Option was granted.”

 

 